Citation Nr: 0728546	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for atherosclerosis.

3.  Entitlement to service connection for urolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 19, 
1945 to October 19, 1945, and service in the Philippine 
Commonwealth Army from October 20, 1945 to October 21, 1945.  

This appeal arises from a January 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his current pulmonary tuberculosis, 
atherosclerosis, urolithiasis and active military service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have pulmonary tuberculosis, 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran is not shown to have atherosclerosis, due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran is not shown to have urolithiasis, due to 
disease or injury, which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In this case the veteran maintains that pulmonary 
tuberculosis, atherosclerosis and urolithiasis had their 
onset during military service.  Because these claims involve 
similar issues and evidence, and as similar legal principles 
apply, the Board will address them in a common discussion.  

Factual Background and Analysis

With the above criteria in mind, the Board notes that while 
it appears that service medical records (SMRs) are not 
available, an October 1945 certificate of the veteran's 
discharge from the Philippine Army reported that he had no 
permanent disabilities in service and was in good condition 
when discharged.  Similarly, in a May 1946 sworn Affidavit of 
Philippine Army Personnel the veteran reported that he had 
not incurred any wounds or illness in service.  The available 
records are negative for diagnoses of pulmonary tuberculosis, 
atherosclerosis and urolithiasis; and, consequently, do not 
affirmatively establish that the claimed disabilities had 
their onset during military service.  

There are essentially no other pertinent medical records 
associated with the claims file until a July 1998 chest X-ray 
which showed findings suggestive of pulmonary tuberculosis 
and atherosclerosis.  There is also a June 2000 KUB report 
consistent with urolithiasis.  None of these records suggest 
any causal relationship between the claimed disabilities and 
the veteran's military service. 

Rather, the medical evidence tends to establish that the 
veteran developed pulmonary tuberculosis, atherosclerosis and 
urolithiasis after his separation from military service.  The 
earliest recorded medical history, from a private physician, 
documents treatment for hypertension and a pulmonary disorder 
in 1996, 50 years after the veteran's discharge from service 
in 1945.  This leaves a significant gap between service 
separation and the initial confirmation of the disability, 
with no clinical support for acute or inferred manifestations 
or continued symptoms.  Evidence of a prolonged period 
without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, 
the record is negative for a medical opinion linking the 
claimed disabilities to military service.  See Hickson, 
supra.

Finally, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
are of no help to the veteran because the record does not 
show he was diagnosed with a cardiovascular or renal disease 
within the first post-service year.

The Board acknowledges the veteran's contentions; however, as 
he is a layperson with no medical expertise or training, his 
statements alone are not enough to establish the etiology of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The veteran has not brought forth any 
competent evidence that would establish a nexus between his 
current symptoms and active military service and no examiner 
has attributed the veteran's current disabilities to military 
service.  Thus, the competent evidence in this case does not 
provide a basis for favorable action on the veteran's claim.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claims; however, given the facts of this case a VA 
examination is not required.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, the available SMRs are silent for any 
complaints or clinical findings pertaining to the above 
problems and there is no evidence of any of these disorders 
for decades following his separation from service.  For these 
reasons the Board finds that a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish the existence of the claimed service 
incurrence.  Instead, it is clear upon review of the record 
that the veteran developed the claimed disabilities many 
years after separation from military service.  Because the 
evidence of record is sufficient to make a decision on the 
claim, VA is not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in November 2003, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letter informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for atherosclerosis is denied.

Service connection for urolithiasis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


